Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Kielar on 09/09/2022.
The application has been amended as follows: 
Claim 1. An additive manufacturing apparatus utilizing combined electron beam selective melting and electron beam cutting, comprising: 
a vacuum forming chamber; 
a workbench, a forming area of the workbench being provided at least in the vacuum forming chamber; 
a powder supply device configured to spread powder on the forming area; 
at least one electron beam emitting, focusing and scanning device arranged at a top of the vacuum forming chamber and directly above the forming area and movable relative to the workbench, a scanning range of the electron beam 
a controller configured to control each 
heating, selective melting and electron beam cutting, an acceleration voltage of the electron beam emitted by the electron beam 
wherein the workbench comprises: 
an operation platform, the forming area being provided in the operation platform; and a piston-type forming cylinder device disposed below the operation platform and comprising a forming cylinder and a piston-type elevating device; Page 2 of 11Appl. No. 16/479,181Attorney Docket No. 075559.10077 Amendment and Response with RCE 
wherein an upper edge of the forming cylinder is flush with the operation platform, and the piston-type elevating device is able to move up and down in the forming cylinder; 
wherein the powder supply device comprises: 
a powder feeder configured to supply the powder to an upper surface of an operation platform; and 
a powder spread device provided on the operation platform and configured to disperse the powder into [[a]]the forming cylinder and flatten the powder; 
wherein the electron beam 
a casing provided outside the vacuum forming chamber; 
a filament configured to generate an electron beam and provided in the casing; 
a cathode provided in the casing and linked to the filament; 
a grid electrode provided in the casing and located below the filament; 
an anode provided in the casing and located below the grid electrode; 
a focusing coil provided in the casing and located below the anode; and 
a pair of X/Y deflection coils provided in the casing and located below the focusing coil; 
wherein the powder supply device spreads the powder onto the forming area to form a powder bed with a certain thickness; 
wherein the electron beam 
wherein the electron beam 
wherein the electron beam 
wherein the powder is spread on the section layer of the component with the cut section outlines, and the heating, melting deposition and outline cutting are carried out in sequence, a manufacturing process of spreading, heating, melting deposition and outline cutting layer by layer is repeated until a required three-dimensional solid component is obtained; 
wherein in the heating mode, the electron beam emitted by the electron beam 
wherein in the selective melting mode, the electron beam emitted by the electron beam a beam intensity of the electron beam, a moving speed of a focus that is focused on [[a]]the forming plane, [[a]]the scanning interval of adjacent scanning paths, and an interval time of the adjacent scanning paths, for an area where [[a]]the component the current forming layer, and for another area where the powder bed or [[a]]the cutPage 4 of IIAppl. No. 16/479,181Attorney Docket No. 075559.10077 
wherein in the electron beam cutting mode: 
[[a]]the continuous electron beam emitted by the electron beam  either two adjacent scanning paths overlap completely or a scanning interval is less than 8 microns; or 
[[a]]the pulsed electron beam emitted by the electron beam either two adjacent scanning paths overlap each other or a scanning interval is less than 8 microns.  
Claim 12. The additive manufacturing apparatus according to claim 1, wherein two electron beam wherein the

Claim 13. The additive manufacturing apparatus according to claim 1, wherein at least four electron beam wherein the 

Claim 15 is canceled.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761